USAA EAGLE LOGO (R) 9800 Fredericksburg Road San Antonio, TX 78288 February 2, 2010 VIA EDGAR Ms. Valerie Lithotomos U.S. Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Re: Responses to Comments on Post-Effective Amendment No. 48 to the Registration Statement on Form N-1A of USAA Mutual Funds Trust (File Nos. 033-65572; 811-07852) Dear Ms. Lithotomos: On behalf of the above-referenced registrant, set forth below are the comments that you provided on January 27, 2010, concerning Post-Effective Amendment No. 48 to the Registration Statement on Form N-1A (the Post-Effective Amendment) of USAA Mutual Funds Trust (the Trust), which was filed with the U.S. Securities and Exchange Commission (the SEC) on November 17, 2009, and the Trust’s responses thereto.Your comments are set forth in italics and are followed by the Trust’s responses.Unless otherwise noted, defined terms have the same meanings as in the Post-Effective Amendment (the Amendment). Summary Prospectus Section Investment Objective 1. The Staff has asked us to remove the disclosure stating that the fund is an asset allocation fund in its objective. While Item 2 of Form N-1A allows for a fund to identify its type or category, the fund’s name specifically sets forth that the fund is an allocation fund; and therefore, the disclosure has been removed. 2. The Staff has asked us to remove the sentence stating that the fund’s objective may be changed without shareholder approval. We believe this is a material factor for the fund and relevant to a shareholder’s purchase; and therefore, we believe this statement should remain. Further, each of the additional series of the Trust contain a similar statement to this effect within the Summary Prospectus section of their registration statements. USAA Investment Management Company Ms.
